No. 20-0940           State ex rel. Morgantown Operating Company, LLC v. Hon. Philip D.
                      Gaujot, Judge
                                                                                     FILED
                                                                                  June 11, 2021
Jenkins, Chief Justice, dissenting:                                                 released at 3:00 p.m.
                                                                                EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA



              In this original jurisdiction proceeding, the majority has denied the writ of

prohibition sought by Morgantown Operating Co., LLC, and concluded that the two-year

filing period established for wrongful death actions, set out in West Virginia Code section

55-7-6(d) (eff. 1992), applies to medical professional liability actions against a nursing

home where the alleged injury resulted in death. The majority reached this conclusion

despite the fact that such actions are governed by the West Virginia Medical Professional

Liability Act (“MPLA”), found at West Virginia Code sections 55-7B-1 to 12, and despite

the fact that the MPLA has its own governing statute of limitations for such actions, which

is set out at West Virginia Code section 55-7B-4(b) (eff. 2017). Because I believe the

Legislature intended the MPLA limitations period to control an action such as this, I would

grant the requested writ of prohibition. Accordingly, I respectfully dissent.



              To the extent that the Legislature has not expressly stated which statute of

limitations properly applies, resolution of this question is a matter of statutory construction.

See Syl. pt. 1, Farley v. Buckalew, 186 W. Va. 693, 414 S.E.2d 454 (1992) (“A statute that

is ambiguous must be construed before it can be applied.”). It is well established that “[t]he

primary object in construing a statute is to ascertain and give effect to the intent of the

                                               1
Legislature.” Syl. pt. 1, Smith v. State Workmen’s Comp. Comm’r, 159 W. Va. 108, 219

S.E.2d 361 (1975).      As such, “[t]he basic and cardinal princip[le], governing the

interpretation and application of a statute, is that the Court should ascertain the intent of

the Legislature at the time the statute was enacted, and in the light of the circumstances

prevailing at the time of the enactment.” Syl. pt. 1, Pond Creek Pocahontas Co. v.

Alexander, 137 W. Va. 864, 74 S.E.2d 590 (1953). I believe that a proper examination of

the current version of the relevant MPLA provisions demonstrates that the Legislature

intended that the one-year statute of limitations set out in the MPLA be applied to actions

alleging medical professional liability against a nursing home, and other similar entities set

out in West Virginia Code section 55-7B-4(b), when the alleged injury resulted in death.



              I recognize that in 1991 this Court commented, but did not hold, that the

filing period for wrongful death actions applied to a claim of death arising under the

MPLA:

              while we concede that the Act (MPLA) addresses both
              malpractice and actions involving death, it does not supplant
              the two-year filing period for wrongful death found in W. Va.
              Code § 55-7-6. Nothing in W. Va. Code § 55-7B-4, which sets
              forth the limitations for actions brought for “Health care
              injuries,” provides for circumstances involving death cases,
              although both “injury” and “death” are discussed throughout
              the rest of the Act[.]


Miller v. Romero, 186 W. Va. 523, 527, 413 S.E.2d 178, 182 (1991), overruled on other

grounds by Bradshaw v. Soulsby, 210 W. Va. 682, 558 S.E.2d 681 (2001). This conclusion

                                              2
by the Miller Court was based upon the absence of the word “death” from the MPLA statute

of limitations provision then in effect: “the omission of the word ‘death’ from W. Va.

Code § 55-7B-4 must mean that the section applies only to injury cases and the legislature

intended W. Va. Code § 55-7-6 to remain the applicable provision for limitations of actions

involving wrongful death.” Id. 1



              Notably, however, the version of the MPLA in effect when Miller was

decided, which was the 1986 version, referred to the term “injury” in conjunction with the

statute of limitations but did not include a definition of that term. 2 After the Miller decision

was handed down, the MPLA was amended in 2003, and the following definition for the


              1
               The portion of West Virginia Code section 55-7B-4 being interpreted by
the Miller Court stated:

                      “(a) A cause of action for injury to a person alleging
              medical professional liability against a health care provider
              arises as of the date of injury, except as provided in subsection
              (b) of this section, and must be commenced within two years
              of the date of such injury, or within two years of the date when
              such person discovers, or with the exercise of reasonable
              diligence, should have discovered such injury, whichever last
              occurs: Provided, That in no event shall any such action be
              commenced more than ten years after the date of injury.”


Miller v. Romero, 186 W. Va. 523, 527, 413 S.E.2d 178, 182 (1991), overruled on other
grounds by Bradshaw v. Soulsby, 210 W. Va. 682, 558 S.E.2d 681 (2001) (quoting W. Va.
Code § 55-7B-4 (eff. 1986)).

              See note 1, supra, for the relevant text of the 1986 version of West Virginia
              2

Code section 55-7B-4.
                                             3
term “medical injury” was added: “‘Medical injury’ means injury or death to a patient

arising or resulting from the rendering of or failure to render health care.” W. Va.

Code § 55-7B-2(h) (eff. 2003) (emphasis added). See also W. Va. Code § 55-7B-2(h) (eff.

2017) (same). Based upon this post-Miller definition, I believe the language “injury to a

person alleging medical professional liability,” as used in the subject MPLA statute of

limitations provision, West Virginia Code section 55-7B-4(b), now reflects a legislative

intent that the MPLA, as opposed to the wrongful death statute, provides the appropriate

limitations period for a cause of action for medical professional liability where the alleged

harm is death:

                      A cause of action for injury to a person alleging medical
              professional liability against a nursing home, assisted living
              facility, their related entities or employees or a distinct part of
              an acute care hospital providing intermediate care or skilled
              nursing care or its employees arises as of the date of injury,
              except as provided in subsection (c) of this section, and must
              be commenced within one year of the date of such injury, or
              within one year of the date when such person discovers, or with
              the exercise of reasonable diligence, should have discovered
              such injury, whichever last occurs: Provided, That in no event
              shall any such action be commenced more than ten years after
              the date of injury.


W. Va. Code Ann. § 55-7B-4(b) (eff. 2017) (emphasis added). I am unpersuaded by any

effort to interpret the term “injury” in section 55-7B-4(b) as anything other than “medical

injury.” The MPLA was enacted to govern medical professional liability actions, in other




                                              4
words, medical injuries, 3 which has been defined in the MPLA to include death. See

W. Va. Code § 55-7B-2(h). Moreover, section 55-7B-4(b) establishes the statute of

limitations for “[a] cause of action for injury to a person alleging medical professional

liability against a nursing home . . . .” (Emphasis added). The MPLA’s definition of

“medical professional liability” also includes death resulting from health care:

                     “Medical professional liability” means any liability for
              damages resulting from the death or injury of a person for any
              tort or breach of contract based on health care services
              rendered, or which should have been rendered, by a health care
              provider or health care facility to a patient. It also means other
              claims that may be contemporaneous to or related to the alleged
              tort or breach of contract or otherwise provided, all in the
              context of rendering health care services.


W. Va. Code § 55-7B-2(i) (emphasis added). Therefore, as used in W. Va. Code 55-7B-

4(b), the term “injury” was clearly intended by the Legislature to include death that resulted

from “the rendering of or failure to render health care,” W. Va. Code § 55-7B-2(h), and,

therefore, is synonymous with the term “medical injury.” For these reasons, I would apply

the one-year limitations period provided by the MPLA, and, because the complaint in this




              3
                Indeed, the Legislature has expressly declared its purpose to balance the
needs of West Virginia citizens to the best medical care available and to compensation for
injuries caused by negligent and incompetent acts of health care providers with the needs
of health care providers to adequate and affordable liability insurance coverage. See
W. Va. Code § 55-7B-1 (eff. 2015) (“It is the duty and responsibility of the Legislature to
balance the rights of our individual citizens to adequate and reasonable compensation with
the broad public interest in the provision of services by qualified health care providers and
health care facilities who can themselves obtain the protection of reasonably priced and
extensive liability coverage.”).
                                               5
matter was filed outside of that limitations period, I would grant the writ of prohibition. I

am authorized to state that Justice Armstead joins me in this dissent.




                                             6